Order entered April 25, 2016




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-15-01124-CR

                      ROBERT RODERICK STUBBLEFIELD, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 86th Judicial District Court
                                   Kaufman County, Texas
                            Trial Court Cause No. 14-30574-86-F

                                          ORDER
        The Court REINSTATES the appeal.

        On March 28, 2016, we denied appellant’s second motion to extend time to file his brief

and ordered the trial court to make findings. On April 22, 2016, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the March 28, 2016 order to the extent it requires findings.

        We GRANT the April 22, 2016 extension motion and ORDER appellant’s brief filed as

of the date of this order.

                                                     /s/   LANA MYERS
                                                           JUSTICE